DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on November 23, 2011:
Claims 1-15, 18, 24, 30 are canceled.
Claims 34-35 are newly added.
Claims 16, 19-22, 25-29, and 31-33 are amended.
Claims 16-17, 19-23, 25-29, and 31-35 are pending.

Response to Arguments
In response to the remarks filed on November 23, 2011:
a.	The double patenting of claims 16-17, 19-23, 25-29, and 31-33 are maintained since Applicant wished to resolve the rejections at a later time. Newly added claims 34-35 are also rejected as being double patented as presented below.
b.	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of claims 16-17, 19-23, 25-29, and 31-33 have been fully considered but are moot in view of a new ground of rejections presented hereon. Rejections of newly added claims 34-35 are also presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 19-23, 25-29, and 31-35 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. US 10628387, and claims 1-12 of Pat. No. US 10176235.
a. 	Claims 16-17, 19-23, 25-29, and 31-35 of the instant application recite similar limitations and claims 1-20 of ‘387 as being compared in the table below. For the purpose of illustration, only claims 16-17, 19-21, and 34-35 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting 
Instant Application
Pat. No. US 10,628,387
Claim 16
A method comprising: 











obtaining a data retention configuration associated with a tenant of a multitenant computing environment, the data retention configuration indicating one or more parameters defining data to be copied from a relational database to a non-relational database;

identifying, using the data retention configuration, 
first data associated with the tenant;


copying the first data from the relational database;



storing the copied first data to the non-relational database in association with a tenant identifier of the tenant;



obtaining a query received via a user interface, the query being received in a relational database language;


transforming the query received in the relational database language to a non-relational database query;

performing the non-relational database query on the non-relational database.


Claim 1
A method of managing data in a multitenant computing environment having a relational database and a non-relational database, the multitenant computing environment having multiple tenants where data for multiple tenants is stored in a single physical database object and tenant data is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data unless such data is expressly shared, the method comprising:

identifying static data for a plurality of tenants in the multitenant computing environment to be maintained beyond a preselected threshold length of time with one or more server computing devices, wherein parameters to define the static data and the preselected threshold length of time are different for each of the plurality of tenants of the multitenant computing environment, wherein each tenant is a different organization comprising a plurality of users;

copying the static data corresponding to the plurality of tenants from the relational database to the non-relational database;

storing the static data in the non-relational database, wherein the static data in the non-relational database have the same logical separation for each tenant as the tenant data in the relational database;

providing access to the static data from the non-relational database via a user interface that accesses both the relational database and the non-relational database;

transforming a query received via the user interface in a relational database language to a scan for each row key range of multiple row key ranges thereby performing multiple parallel scans of the non-relational database to retrieve result data from the non-relational database corresponding to the query in the relational database language to perform a search of the static data stored in the non-relational database; and

merging results of the multiple parallel scans of data in the non-relational database to present a 
Claim 17
The method of claim 16, wherein the data comprises field history data.
Claim 2
The method of claim 1, wherein the data comprises field history data.
Claim 19
The method of claim 16, further comprising: 

enqueuing a message corresponding to the first data, the message including one or more parameters;

wherein copying the first data is performed according to the message.
Claim 4
The method of claim 1, wherein the copying the static data from the relational database to the non-relational database comprises:

receiving a key prefix to identify the static data to be copied;

splitting the static data to be copied into at least a first batch and a second batch;
copying a first batch from the relational database to the non-relational database;

automatically, in response to copying the first batch, enqueuing the second batch to be copied from the relational database to the non-relational database.
Claim 20
The method of claim 16, wherein the identifying the first data is performed in response to detection of one or more trigger conditions.
Claim 5
The method of claim 1, wherein the identifying static data in the multitenant computing environment is performed in response to detection of one or more trigger conditions within the multitenant computing environment.
Claim 21
The method of claim 16 further comprising merging results of multiple parallel scans of data in the non-relational database such that a combined result corresponding to the query received in the relational database language is provided.
Claim 1
…merging results of the multiple parallel scans of data in the non-relational database to present a combined result corresponding to the query received in the relational database language via the user interface.
Claim 34
The method of claim 16, further comprising:
deleting the first data from the relational database.
See mapping of Taylor and motivation to combine below.
Claim 35
The method of claim 23, further comprising:
executing the multiple parallel scans for at least one key row range.
Claim 1
…transforming a query received via the user interface in a relational database language to a scan for each row key range of multiple row key ranges thereby performing multiple parallel scans of the non-relational database to retrieve result data from the non-relational database corresponding to the query in the relational database language to perform a search of the static data stored in the non-relational database…

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing data retention in a multi-tenant environment.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-20 of ‘837 in view of the cited reference below to arrive at claims 16-17, 19-23, 25-29, and 31-35 of the instant application for the purpose of performing transparent object migration across storage tiers including a relational or a non-relational data store portion and performing DML transactions based on their corresponding storage locations.
b. 	Claims 16-17, 19-23, 25-29, and 31-35 of the instant application recite similar limitations and claims 1-12 of ‘235 as being compared in the table below. For the purpose of illustration, only claims 16-17, 19-21, and 34-35 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (i.e., system and non-transitory medium claims) and are therefore not compared for simplicity purposes.
Instant Application
Pat. No. US 10,176,235
Claim 16
A method comprising: 



obtaining a data retention configuration associated with a tenant of a multitenant computing environment, the data retention configuration indicating one or more parameters defining data to be copied from a relational database to a non-relational database;














identifying, using the data retention configuration, 
first data associated with the tenant;





copying the first data from the relational database;

storing the copied first data to the non-relational database in association with a tenant identifier of the tenant;











obtaining a query received via a user interface, the query being received in a relational database language;


transforming the query received in the relational database language to a non-relational database query;

performing the non-relational database query on the non-relational database.


Claim 1
A method of managing data in a multitenant environment having a relational database and a non-relational database, the method comprising: 

receiving, with one or more server computing systems that provide the multitenant environment, a set of one or more policies for field history data retention corresponding to data stored in a history table in the relational database environment, wherein the policies for data retention are defined on a tenant-by-tenant basis within the multitenant environment, wherein the one or more policies for data retention define what data is to be copied from the relational database to the non-relational database, how to copy the data, how long to retain the data in the relational database after the copy and how long to retain the data in the non-relational database after the copy; 

deploying, with the one or more computing systems that provide the multitenant environment, the policies to data in the relational database on a tenant-by-tenant basis within the multitenant environment; 

identifying, with the one or more computing systems that provide the multitenant environment and according to the policies, data to be copied from the relational database to the non-relational database, wherein the data to be copied comprises at least field history information indicating changes made to one or more fields in the relational database and the non-relational database provides a field history archive; 
storing the data to be copied in the non-relational database while maintaining tenant isolation so that data belonging to the respective tenants is not accessible by other tenants when stored in the non-relational database utilizing a two-stage archival operation where each of the two stages are independently scheduled and executed, the first stage to copy rows from the relational database to the non-relational database and the second stage to delete rows from the relational database that have been copied to the non-relational database; and

providing access to the data from the non-relational database via a user interface that accesses both the relational database and the non-relational database, 

wherein searching of the data stored in the non-relational database comprises transforming a query in a relational database language to multiple parallel scans of the non-relational database to retrieve result data and merging results of the multiple parallel scans to present the result data.
Claim 17
The method of claim 16, wherein the data comprises field history data.
Claim 1
…identifying, with the one or more computing systems that provide the multitenant environment and according to the policies, data to be copied from the relational database to the non-relational database, wherein the data to be copied comprises at least field history information…
Claim 19
The method of claim 16, further comprising: 












enqueuing a message corresponding to the first data, the message including one or more parameters;

wherein copying the first data is performed according to the message.
Claim 3
The method of claim 1 wherein the copying the data from the relational database to the non-relational database comprises: 

receiving a key prefix to identify the data to be copied; 

splitting the data to be copied into at least a first batch and a second batch; 

copying a first batch of data from the relational database to the non-relational database; 

automatically, in response to copying the first batch, enqueuing a second batch of data to be copied from the relational database to the non-relational database.
Claim 20
The method of claim 16, wherein the identifying the first data is performed in response to detection of one or more trigger conditions.
See mapping of Eidson and motivation to combine below.



Claim 21
The method of claim 16 further comprising merging results of multiple parallel scans of data in the non-relational database such that a combined result corresponding to the query received in the relational database language is provided.


Claim 1
…wherein searching of the data stored in the non-relational database comprises transforming a query in a relational database language to multiple parallel scans of the non-relational database to retrieve result data and merging results of the multiple parallel scans to present the result data.
Claim 34
The method of claim 16, further comprising:
deleting the first data from the relational database.
Claim 1 
…the second stage to delete rows from the relational database that have been copied to the non-relational database…

Claim 35
The method of claim 23, further comprising:
executing the multiple parallel scans for at least one key row range.
Claim 1
…wherein searching of the data stored in the non-relational database comprises transforming a query in a relational database language to multiple parallel scans of the non-relational database to retrieve result data and merging results of the multiple parallel scans to present the result data.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing data retention in a multi-tenant environment.

‘235 to arrive at claims 16-17, 19-23, 25-29, and 31-35 of the instant application for the purpose of allowing static data to be backed up according to an activity policy and providing redundancy for file systems requiring the static data.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, 22-23, 26, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al. (Pub. No. US 2011/0258178, published on October 20, 2011; hereinafter Eidson) in view of Zhu et al. (Pub. No. US 2014/0214897, filed on January 31, 2013; hereinafter Zhu). 

Regarding claims 16, 22, and 28, Eidson clearly shows and discloses a method (Abstract); a system comprising a database system implemented using a server system, the database system configurable to cause the method; and a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause the method (Figures 1-5 and corresponding texts), wherein the method comprising:
The determination to replicate or synchronize data from one data store to another data store may be based on various considerations. For example, the decision to replicate from the relational data store 155 to the non-relational data store 150 may be based upon a determination or a policy to replicate a smaller dataset from its primary location to the location having the larger dataset, [0038]. Another consideration may be on an OrgID by OrgID basis, depending on, for example, the size of tables or objects associated with each particular Organization. For example, a policy may be adopted that data corresponding to medium to large Organizations (e.g., based on a pre-determined size threshold) are replicated in advance, [0043]);
identifying, using the data retention configuration, first data associated with the tenant (Another consideration may be on an OrgID by OrgID basis, depending on, for example, the size of tables or objects associated with each particular Organization. For example, a policy may be adopted that data corresponding to medium to large Organizations (e.g., based on a pre-determined size threshold) are replicated in advance, [0043]); 
copying the first data from the relational database; storing the copied first data to the non-relational database in associated with a tenant identifier of the tenant (Take for example a replication operation that requires the replication of 10 million "Account" tables from the relational data store 155 to the non-relational data store 150 so that one billion child rows can be queried from the non-relational data store 150, [0041]. Another consideration may be on an OrgID by OrgID basis, depending on, for example, the size of tables or objects associated with each particular Organization. For example, a policy may be adopted that data corresponding to medium to large Organizations (e.g., based on a pre-determined size threshold) are replicated in advance, [0043]); 
obtaining a query received via a user interface (web server 210 may be responsible for receiving requests 115 from various customer organizations 105A-C via network 125. Web server 210 may provide a web-based interface to a end-user client machine originating the request 115 (e.g., such as an end-user client device located within a customer organization 105A-C), [0026]).
Zhu then discloses:
obtaining a query received via a relational database language (If server 110 receives a relational database query from a business intelligence tool, process 300 can continue at step 305. If server 110 receives from a business intelligence tool a request for columns from a particular table, process 300 can continue at step 340 (described below), [0027]);
transforming the query received in the relational database language to a non-relational database query (The relational database query received at step 305 can be parsed, step 310, using parsing engine module 112. An execution plan can be created, step 315, by NoSQL driver 116 based on the results of step 310. The execution plan can contain both NoSQL operations supported by an API at NoSQL provider 140, and non-supported NoSQL operations, [0028]); and 
At least a portion of the execution plan containing supported operations can be sent to the NoSQL provider for processing, step 320, [0028]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Zhu with the teachings of Eidson for the purpose of efficiently processing data query in a non-relational database using SQL-based analytics tools to enable vast amount of data being stored in NoSQL databases to be analyzed and reported in an efficient manner with regards to network resources.
Regarding claims 17, 23, and 29, Eidson further discloses the data comprises field history data (new data 416 is written to an append log 410 of the relational data store 155, despite an indication that the new data 416 is to be written to the non-relational data store 150. Such an indication of where new data 416 is to be written may be specified by the new transaction 415, for example, by a target 419 attribute within the new transaction 415. Alternatively, a determination may be made by the host system 110 based on the characteristics of the new data 416 as determined by, for example, optimizer agent 245, or based on a flag or a stored preference associated with an OrgID that corresponds to the new transaction 415, [0060]). 
Regarding claims 20, 26, and 32, Eidson further discloses the identifying the first data is performed in response to detection of one or more trigger conditions within the multitenant computing environment (in certain embodiments where a relatively small set of rows are required, a sub-query (e.g., 306-309) may query the entire set of rows required from the relational data store 155 and send the entire set of queried rows to the non-relational data store 150, when it is determined that the overall database query 217 being processed is large and sending the entire set of queried rows constitutes a reasonable transmission cost (e.g., based on a predetermined size ratio or fixed threshold, etc.), [0043]).  
Claims 19, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson in view of Zhu and further in view of Harrang et al. (Pat. No. US 9,143,341, filed on November 8, 2009; hereinafter Harrang). 

Regarding claims 19, 25, and 31, Harrang then discloses enqueuing a message corresponding to the first data, the message including one or more parameters; wherein copying the first data is performed according to the message (The sending system 1102 sends a copy of the file 1116 to the receiving system 1104 by breaking up the file copy into a plurality of segments such as including the segment 1108 shown in FIG. 11. The plurality of segments is sent over the network 1106 one at a time until the receiving system 1104 has received an entire copy of the file 1116. Each segment is sent at a different one of a plurality of time periods, [Column 23, Line 45 - Column 24, Line 2]. See further [Column 6, Lines 28-48] for queuing segments to be transferred from a source to a destination). 8956P174 (1366US) -24- 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Harrang with the teachings of Eidson, as modified by Zhu, for the purpose of improving digital media content distribution systems and services that simplified a user's experience in storing .
Claims 21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson in view of Zhu and further in view of Elnikety et al. (Pub. No. US 2014/0172914, filed on December 14, 2012; hereinafter Elnikety). 

Regarding claims 21, 27, and 33, Elnikety then discloses merging results of multiple parallel scans of data in the non-relational database such that a combined result corresponding to the query received in the relational database language is provided (Figures 5-6 shows querying of a graph database by translating a SPARQL into multiple parallel non-relational sub-queries and the results of these sub-queries are combined to respond to the SPARQL query, [0078]-[0083]. Figure 2 shows the relational syntax and grammar of the SPARQL query. The following is an exemplary SPARQL query that seeks to find all persons who are affiliated at UNSW and are at least 42 years old:
SELECT ?X 
WHERE {?X affiliatedAt UNSW. ?X age ?age. FILTER (?age >= 42)}, [0044]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Elnikety with the teachings of Eidson, as modified by Zhu.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson in view of Zhu and further in view of Taylor et al. (Pub. No. US 2011/0258225, published on October 20, 2011; hereinafter Taylor). 

Regarding claim 34, Taylor then discloses deleting the first data from the relational database (migrating objects (using, for example, a bulk copy of the large stationary data) from relational storage to non-relational storage, [0118]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Taylor with the teachings of Eidson, as modified by Zhu, for the purpose of performing transparent object migration across storage tiers including a relational or a non-relational data store portion and performing DML transactions based on their corresponding storage locations.
Regarding claim 35, Taylor further discloses executing the multiple parallel scans for at least one key row range (distributing queries across multiple threads or nodes differ--whereas the underlying RDBMS may implement parallel query, for non-relational stores we implement query distribution or map/reduce functionality to break up workload outside of the database storage tier, [0124]. Our application supports a date range of Jan. 1, 1700--Dec. 31st, 4000, [0182]).




Relevant Prior Art
The following references are deemed relevant to the claims:
Banerjee et al. (Pub. No. US 2013/0024484) teaches the combined use of a relational database with a non-relational database to selectively store systems management data based on predefined selection criteria. The relational database, if included, comprises a table-based data store that can be queried using a SQL variant. The non-relational database may comprise a file-based data store and consumes UNIX operating system utilities to make faster retrievals from the file-based data store. The novel use of a non-relational database at the core of a systems management application increases performance and scalability in systems management applications.
Alatorre et al. (Pub. No. US 2011/0314069) teaches providing lifecycle storage management for data within a Cloud computing environment. A set of policies can be defined that allow for automatic valuation of the data and migration of the data between a set of storage tiers. Before a policy set is deployed, it can be assessed to determine effects it will have on cost, performance, and data location. Based on data characteristics and access patterns, a set of policy recommendations can be provided that predict the value of the data over time, and offer an improved migration strategy for moving the data between the set of storage tiers as the value of the data changes.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



         /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   March 4, 2022